Citation Nr: 0029222	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-14 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased original disability rating 
for major depressive disorder, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability resulting from service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1997 to January 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
personality disorder was denied.  The appellant appealed this 
decision.  

During the pendency of the appeal, service connection for 
major depression was established by means of an October 1998 
rating decision which assigned a 50 percent disability 
evaluation.  The appellant appealed the assignment of this 
disability rating.  

The appellant also appeals a May 1999 rating action, wherein 
a total disability rating due to individual unemployability 
was denied.


REMAND

The appellant has not been prejudiced by the RO's or the 
Board's description of this claim as an "increased rating" 
even though this is an appeal of the original rating assigned 
by the October 1998 rating decision.  The 50 percent rating 
awarded for this disability was made effective from the day 
after the appellant's separation from active duty, January 
17, 1998, and hence, there is no need to address the question 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).
 
In the present case, the appellant was afforded a VA 
examination for compensation purposes in August 1998.  
Subsequent to the aforementioned examination, the appellant 
sought treatment for his psychiatric condition on an 
outpatient treatment basis.  On a VA Form 9, Appeal to Board 
of Veterans' Appeals, dated in September 1999, the appellant 
indicated that he applied for Social Security Administration 
(SSA) benefits.  As these social security records may be 
pertinent to evaluating the severity of his depression, the 
RO should make arrangements to obtain these records on 
remand, as the duty to assist involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case must be REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and private) who treated the 
appellant for his major depressive 
disorder since March 1999.  After 
securing any necessary release(s), the RO 
should obtain these records.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  Upon completion of the above, the RO 
should review the issue on appeal, taking 
into consideration the entire evidentiary 
record.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full. 

4.  If the decision remains adverse to 
the appellant, in whole or in part, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board wishes to express its gratitude, in advance, to the 
RO for its timely development of the request actions.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



